Citation Nr: 1138768	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1952 to April 1954, served in the U. S. Army Reserve from April 1954 to December 1954, and was a member of the Army National Guard from December 1954 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The veteran failed, without apparent cause, to appear for a scheduled hearing in February 2011.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011).  The case was remanded for additional development in May 2011.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  To the extent feasible, the requested development has been substantially completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A bilateral hearing loss disability was not manifest during active service, was not manifest in close proximity thereto, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A bilateral tinnitus disability was not manifest during active service, was not manifest in close proximity thereto, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A bilateral tinnitus disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a letter from the RO dated in August 2008.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the August 2008 VA correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The record shows the Veteran's service treatment and personnel records are unavailable and may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in October 2008 VA notified the Veteran that records may have been lost due to fire and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claims.  Subsequent VA efforts to obtain additional service treatment records yielded only a December 1954 National Guard enlistment examination report and an associated report of medical history.  Although in his July 2008 VA Form 21-526 the Veteran reported he had been treated at sick call for bilateral tinnitus and bilateral hearing loss in April 1952, in a November 2008 statement he reported he only went to the dispensary once during active service and that involved treatment for burns.  

In a July 2008 statement he asserted that he served in Korea, but in an August 2008 statement he reported he had served at Fort Bliss, Texas, for training, and was subsequently stationed in Pittsburgh, Pennsylvania, and Fort Knox, Kentucky.  The available service records include a discharge report showing the Veteran had over six months of active service prior to his beginning of training in November 1952 to become a cook.  That report noted he had no foreign and/or sea service and that his most significant duty assignment had been with an anti-aircraft artillery battery.  See DD Form 214.  There is no indication of combat service.  In an October 2008 statement the Veteran reported that his military occupational specialty (MOS) was cook, but that he had performed additional duties firing machine guns and cannons.  The available record includes a December 1954 national guard enlistment examination and report of medical history, a private medical report, a VA examination report, and statements in support of the claims from the Veteran, his spouse, and his sister.  In VA correspondence provided over the course of this appeal the Veteran was notified that additional information was required for VA assistance in helping him substantiate his claims, but that his responses, overall, indicate he received no treatment for tinnitus or hearing loss during active service.  Nor is there any probative evidence of treatment or medical treatment complaint for tinnitus or hearing loss prior to October 2008.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a July 2011 VA examination report is adequate in light of the evidence of record.  Although the examiner stated that an etiology opinion as to the Veteran's hearing loss could not be provided without resorting to speculation and that an opinion as to tinnitus could not be provided because the Veteran denied current symptoms of tinnitus, the examiner also found that findings reported upon examination in December 1954 were consistent with hearing sensitivity within normal limits.  The examiner, however, misconstrued the purpose of that examination as for active duty enlistment rather than as a post-service examination for national guard service enlistment.  It was acknowledged in that report that the Veteran had military noise exposure from proximity to artillery fire, but that he also had a significant post-service work history as a pattern maker for 45 years with possible significant levels of occupational noise exposure over those years.  The Court has held that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  The Board finds that the evidence provided in the July 2011 VA examination report clearly shows that the examiner found the December 1954 examination findings demonstrated the Veteran's hearing sensitivity was within normal limits approximately eight months after his discharge from active service.  

While the July 2011 VA examiner did not address the Veteran's July 2008 report that he had lost most of his hearing by the time he was discharged and that he had experienced ringing in the ears since active service, the Veteran's July 2008 report is found to be not credible as to the presence of symptoms of hearing loss and tinnitus during active service because it was provided many years after the fact and because it is inconsistent with the Veteran's own report of medical history in December 1954.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In determining whether evidence submitted by a veteran is credible, however, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  

In the absence of credible evidence of hearing loss and/or tinnitus manifest during or continuing after service, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

In this case, the Veteran's December 1954 post-service national guard enlistment examination and report of medical history are negative for complaint, treatment, or diagnosis related to hearing loss or tinnitus.  The examination revealed hearing acuity of 15/15, bilaterally, on whispered and spoken voice testing.  The Veteran's DD Form 214 shows he received training in November 1952 to become a cook.  A December 1957 national guard separation report noted his MOS on enlistment in December 1954 was cook.  It was also noted that his civilian occupation was sheet metal worker.  

In statements in support of his claims the Veteran asserted that he "was an artilleryman in Korea" and that he had fired large caliber machine guns and cannons during military service.  See statement from Veteran dated in July 2008.  He also stated he had ringing in the ears which began after that noise exposure and that "[b]y the time of his discharge [he] had lost most of [his] hearing."  His spouse reported that they had been married since 1949 and that he had talked about going to the firing range at Fort Bliss.  See statement from spouse dated in October 2008.  She also stated that at his discharge "he was told about his hearing."  His sister recalled that while he was in service he talked about firing big guns and that his duties included cooking out on the firing range.  See statement from sister dated in October 2008.  In correspondence dated in October 2008 the Veteran asserted that although his discharge report showed his MOS was cook his additional duties included firing machine guns and cannons.  

An October 2008 private audiologist's report noted the Veteran reported significant noise exposure from artillery in his duties as a gunner.  The diagnoses included binaural hearing loss and unilateral tinnitus.  It was noted, in essence, that based upon the Veteran's reported military history it was as likely as not that at least some of his hearing loss and tinnitus were the result of his exposure to hazardous noise during active service.  No additional rationale was provided.

On VA authorized audiological evaluation in July 2011 puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
40
55
70
85
62
LEFT
45
70
80
105
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  The diagnoses included sensorineural hearing loss in the right and left ears.  

The examiner noted that an etiology opinion regarding the Veteran's hearing loss could not be provided without resorting to speculation.  It was further noted that examination findings reported in December 1954 were consistent with hearing sensitivity within normal limits and that there were no records of an audiology evaluation prior to the December 2008 private evaluation.  It was noted that the December 2008 evaluation was suggestive of moderate to profound bilateral hearing loss.  The examiner also noted that the Veteran denied tinnitus during the present examination and that in the absence of a present disorder no opinion as to etiology could be provided.

Based upon the evidence of record, the Board finds bilateral hearing loss and bilateral tinnitus disabilities were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence does not demonstrate a disability was manifest to a degree of 10 percent within one year of service.  In fact, the Veteran denied having any history of ear trouble approximately eight months after service in December 1954.  The Board finds that the July 2011 VA examiner's report is persuasive that the Veteran's hearing sensitivity was within normal limits approximately eight months after service and that in light of his extensive post-service occupational noise exposure his hearing loss could not be etiologically related to noise exposure during active service.  To the extent the Veteran has a present tinnitus disability, the Board finds there is no credible evidence relating that disorder to active service.

Although the Veteran reported in a July 2008 statement that he served as an artilleryman in Korea and that he had served as an artilleryman for two years firing large caliber machine guns and cannons, in a August 2008 statement he summarized his service as having been in Texas, Pennsylvania, and Kentucky.  The Veteran's DD Form 214 shows he had no foreign or sea service and that he received training to be a cook approximately six months after entering active service.  A national guard report also indicates his primary military duty was cooking.  The Board finds the Veteran had no service in Korea during active service and that his primary duties during active service were cooking.

The Board further finds that the evidence does not support the Veteran's report to his October 2008 private audiologist that he had significant noise exposure as a gunner during active service and that as the opinion is based upon an inaccurate factual history it is considered to be not credible.  While it is conceded that the Veteran was exposed to some degree of weapons noise during training and in proximity to weapons during active service, the probative evidence of record demonstrates his primary duties subsequent to November 1952 involved cooking with no more than six months of training involving weapons noise.  Significant noise exposure in his additional duties as a cook in an artillery unit is not supported by any other supporting evidence.  The Veteran's claim that he served as a gunner during two years of active service with significant artillery noise exposure is found to be inconsistent with the available service reports and with his own statement dated August 14, 2008.  There is also no indication that the October 2008 private audiologist was aware of and considered the Veteran's significant post-service occupational noise exposure.  The Court has held that the Board is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a medical opinion provided in support of a new and material evidence claim need not be accepted as credible if based upon an inaccurate medical history).  The Board finds that the factual history provided to the October 2008 private audiologist in this case was not accurate and that the provided etiology opinion may not be accepted as credible medical evidence.

With regard to the Veteran's own statements that he has bilateral hearing loss and bilateral tinnitus that as a result of a conceded, lesser degree of noise exposure during active service, the Board finds he is not competent to establish that a disability first manifest decades post service is related to an in-service event.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  Here, the question of etiology is medically complex and outside the range of a layman's competence.  

The probative evidence in this case shows the Veteran's hearing loss and ringing in the ears were first manifest many years after his release from active service and there is no credible evidence of symptoms related to the disorder having continued since active service.  While continuity of symptomatology (as opposed to continuity of treatment) is required, this lengthy period with neither complaint nor treatment is evidence to be considered regarding continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board finds entitlement to service connection for hearing loss and tinnitus is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


